                                                                                                      E-FILED
                                                                 Tuesday, 03 September, 2019 04:33:39 PM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

ADAM TITUS, #R-43512,                        )
                                             )
               Plaintiff,                    )
                                             )
       -vs-                                  )       No. 17-4004-SEM-TSH
                                             )
JACOB McDONALD, et al.,                      )
                                             )
               Defendants.                   )

                   DEFENDANTS’ RESPONSE IN OPPOSITION TO
              PLAINTIFF’S SUPPLEMENTAL MOTION FOR SANCTIONS

       NOW COME the Defendants, JACOB MCDONALD and COREY SMITH, by and

through their attorney, KWAME RAOUL, Attorney General of the State of Illinois, and file their

Response in Opposition to Plaintiff’s Supplemental Motion for Sanctions [Doc. 88], stating as

follows:

       1.      Plaintiff, an inmate in the custody of the Illinois Department of Corrections, filed

his complaint on January 9, 2017, alleging violations of his Eighth Amendment rights. [Doc. 1].

       2.      On July 26, 2019, the Court granted Plaintiff’s motion to compel [Doc. 75], wherein

Plaintiff requested that Defendants: (1) identify all Illinois Department of Corrections personnel

who were assigned to the 7:00am to 3:00pm shift in the unit where Plaintiff was housed at the time

of the incident of August 10, 2016; and (2) provide the names of the inmates who were in the

cell(s) across from Plaintiff at Hill Correctional Center (“Hill”) on August 10, 2016. [Doc. 80].

       3.      Defendants were ordered to produce information pertaining to the inmates who

were housed in the cell(s) across from Plaintiff at Hill on August 10, 2016, by August 5, 2019.

[Doc. 80].
         4.       On August 5, 2019, Defendants requested an extension of time of four days to

provide information about the inmates housed in the cells across from Plaintiff. [Doc. 83].

         5.       On August 8, 2019, Defendants supplemented their discovery responses and

provided Plaintiff with Bates stamped documents #000192-000199, which are the living unit

histories of four current and former IDOC inmates who were housed in the three cells across from

Plaintiff on August 10, 2016.1 [Exhibit 1 – August 8, 2019 Supplemental Discovery Responses].

         6.       The living unit histories provided to Plaintiff indicate the following: the inmates’

names, IDOC numbers, and their housing information for the pertinent time period. The living unit

histories also contain the date and exact time period that each inmate was housed in a specific cell.

For example, inmate James Maddox was housed in cell S:01:17, across from Plaintiff, beginning

on August 1, 2016 at 1:12 pm (marked as 13:12 military time). James Maddox was moved from

cell S:01:17 on August 29, 2016 at 10:00 am. The same information is contained for all four

inmates who were housed across from Plaintiff on August 10, 2016. Defendants also provided

information as to whether the four inmates who were housed across from Plaintiff were still in

IDOC custody, and if so, which facility they were currently housed at.

         7.       On August 16, 2019, Defendants supplemented their discovery responses to

Plaintiff for the second time and provided Plaintiff with Bates stamped document #000200, which

is the Housing Unit Equipment & Chronological Log from Plaintiff’s housing unit on August 10,

2016. [Exhibit 2 – August 16, 2019 Second Supplemental Discovery Responses].



1
  It should be noted that, due to a clerical error, the wrong discovery responses were originally mailed to Plaintiff
and filed with the Court as exhibits on August 8 & 9, 2019. [Docs. 84-1, 84-2, 85, and 88]. Specifically, pages 6-23
of Plaintiff’s Supplemental Motion for Sanctions contains the incorrect Court filing and discovery responses sent to
Plaintiff on August 8, 2019 and filed with the Court on August 9, 2019. Upon Defendants’ motion, the incorrect
filing was stricken from the docket. [Doc. 86; August 13, 2019 Text Order]. Therefore, it is understandable how
Plaintiff believed he did not receive the information pertaining to the inmates housed in the cells across from him.
However, Plaintiff was also provided with the correct discovery responses, as can be seen on pages 28-35 of
Plaintiff’s Supplemental Motion for Sanctions. [Doc. 88].
       8.     This record indicates all IDOC staff members who were working in Plaintiff’s

housing unit on August 10, 2016, on all three shifts (7am-3pm, 3pm-11pm, and 11pm-7am).

Because the log is handwritten, and in some places, difficult to read, Defendants also provided

Plaintiff with the names of each IDOC staff member on the log.

       9.     Plaintiff is now in possession of all the information he sought through his motions

to compel.

       10.    Accordingly, Defendants request that this Court deny Plaintiff’s supplemental

motion for sanctions.

       WHEREFORE, because Plaintiff now possesses all the information he sought through his

motions to compel, Defendants respectfully request this Court deny Plaintiff’s supplemental

motion for sanctions.

                                            Respectfully submitted,

                                            JACOB McDONALD and COREY SMITH,

                                                   Defendants,

Megan A. Ditzler, #6318052                  KWAME RAOUL, Illinois Attorney General,
Assistant Attorney General
500 South Second Street                            Attorney for Defendants,
Springfield, Illinois 62701
(217) 557-0261 Phone                        By: s/Megan Ditzler
 (217) 524-5091 Fax                               Megan A. Ditzler
Email: mditzler@atg.state.il.us                   Assistant Attorney General
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

ADAM TITUS, #R-43512,                        )
                                             )
               Plaintiff,                    )
                                             )
       -vs-                                  )      No. 17-4004-SEM-TSH
                                             )
JACOB McDONALD, et al.,                      )
                                             )
               Defendants.                   )


                                CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2019, the foregoing document, Defendants’ Response
in Opposition to Plaintiff’s Supplemental Motion for Sanctions, was electronically filed with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
following:

                                             NONE

and I hereby certify that on the same date I caused a copy of the same to be mailed by United
States Postal Service, in an envelope fully prepaid and properly addressed, to the following non-
registered participant:

                                      Adam Titus #R-43512
                                  Stateville Correctional Center
                                       Inmate Mail/Parcels
                                           P.O. Box 112
                                         Joliet, IL 60434




                                                    Respectfully submitted,

                                                      s/Megan Ditzler
                                                    Megan Ditzler, #6318052
                                                    Assistant Attorney General
                                                    500 South Second Street
                                                    Springfield, Illinois 62701
                                                    (217) 557-0261 Phone
                                                    (217) 524-5091 Fax
                                                    mditzler@atg.state.il.us
